[TRANSMITTAL LETTER] [FULBRIGHT & JAWORSKI L.L.P. LETTERHEAD] November 23, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: The Merger Fund (the "Fund") Securities Act File No. 2-76969 Investment Company Act File No. 811-3445 Ladies and Gentlemen: Enclosed herewith for filing on behalf of the Fund by means of electronic transmission via the EDGAR System is Post-Effective Amendment No. 40 to the Fund's Registration Statement under the Securities Act of 1933 and Amendment No. 41 to the Fund's Registration Statement under the Investment Company Act of 1940 on Form N-1A.If you have any questions or comments, please contact the undersigned at (212) 318-3237.Thank you. Very truly yours, /s/Laura L.
